DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/766,806, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application fails to provide adequate support for: a reference electrode (claims 1 and 11), an auxiliary electrode (claims 1 and 11), a non-compact or porous insulating layer (claims 1 and 11), a vapor permeable membrane (claims 1 and 11), the electrically conductive layer not occluding the pores of the insulating layer (claims 1 and 11), the pores of the electrically conductive layer and the non-compact or porous insulating layer aligning (claims 1 and 11), the insulating material of the non-compact or porous insulating layer being impermeable to analyte (claims 1 and 11), and the non-compact or porous insulating layer being formed in a circular pattern, an angular pattern, or a porous sheet (claims 2 and 12). Accordingly, claims 1-20 are not entitled to the benefit of the prior application.
This application repeats a substantial portion of prior Application No. 15/766,806, filed April 6, 2018, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
In line 2 of each claim, “the sensor” should read “the amperometric sensor” for consistency.
In lines 15-16 of claim 1 and lines 16-17 of claim 11, “the insulating layer” should read “the non-compact or porous insulating layer” for consistency.
In line 24 of claim 1 and line 26 of claim 11, “house” should read “housing” for consistency.
Appropriate correction is required.
Claims 2 and 12 are objected to because of the following informalities:  in line 2 of each claim, “is” should read “are” for clarity.  Appropriate correction is required.
Claims 3, 7-8, 13, and 17-18 are objected to because of the following informalities:  in line 2 of each claim, “the membrane” should read “the gas or vapor permeable membrane” for consistency.  Appropriate correction is required.
Claims 6 and 16 are objected to because of the following informalities:  in lines 1-2 of each claim, “inner fill solution” should read “the inner fill solution” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation "the pores" in line 16 of claim 1 and line 18 of claim 11.  There is insufficient antecedent basis for this limitation in the claims. Claims 2-10 and 12-20 are rejected as dependent thereon.
Claims 1 and 11 recite the limitation "the face" in line 18 of claim 1 and line 20 of claim 11.  There is insufficient antecedent basis for this limitation in the claims. Claims 2-10 and 12-20 are rejected as dependent thereon.
Claims 1 and 11 recite the limitation "the insulating material" in line 21 of claim 1 and line 23 of claim 11.  There is insufficient antecedent basis for this limitation in the claims. Claims 2-10 and 12-20 are rejected as dependent thereon.
Claims 4 and 14 recite the limitation “at least one microelectrode structure” in lines 1-2 of each claim. It is unclear whether or not the at least one microelectrode structure includes any of the previously recited electrodes from claims 1 and/or 11.
Claims 7 and 17 recite the limitation “the electrode” in line 1 of each claim. It is unclear which electrode from claims 1 and/or 11 is being referred to. Claims 8 and 18 are rejected as dependent thereon.
Claims 9 and 19 recite the limitation “a plurality of electrodes” in line 2 of each claim. It is unclear whether or not the plurality of electrodes includes any of the previously recited electrodes from claims 1 and/or 11. Claims 10 and 20 are rejected as dependent thereon.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marks (US 2,370,871 A) (hereinafter “Marks-1”) in view of Marks (US 2,414,411 A) (hereinafter “Marks-2”).
Regarding claims 1 and 11, Marks-1 teaches an amperometric sensor (a system that applies a voltage and detects a current, Figs. 1-3, pg. 3, left column, line 75, right column, lines 1-19), the sensor comprising:
a reference electrode (a reference electrode 70, Fig. 1, pg. 4, left column, lns. 35-55);
an auxiliary electrode (an anode 41, Fig. 1, pg. 3, left column, lns. 45-50);
a housing containing an inner fill solution (a chamber 31 containing liquid, Fig. 1, pg. 3, left column, lns. 20, 48-50);
a working electrode assembly comprising:
a working electrode bathed in the inner fill solution and comprising an electrically conductive layer (a perforated electrode or cathode 36 exposed to the liquid and comprising a metal material, Fig. 1, pg. 3, left column, lns. 34-36, 48-50, 67-69);
probe electronics coupled to the working electrode (a voltage source 50, a rheostat 51, a resistor 52, and a milliammeter 53 coupled to the electrode 36, Fig. 1, pg. 3, right column, lns. 1-19);
a non-compact or porous insulating layer (a similarly perforated insulation layer, Fig. 1, pg. 3, left column, lns. 64-67); and
a gas or vapor permeable membrane (a porous diaphragm 37, Fig. 1, pg. 3, left column, lns. 36-37);
wherein the non-compact or porous insulating layer is disposed between the electrically conductive layer and the gas or vapor permeable membrane (the similarly perforated insulation layer is disposed between the perforated electrode 36 and the porous diaphragm 37, Fig. 1, pg. 3, left column, lns. 64-67);
wherein the electrically conductive layer is disposed on the non-compact or porous insulating layer such that the electrically conductive layer covers the surface of the insulating layer facing the inner fill solution and does not occlude the pores of the insulating layer (the perforated electrode 36 is disposed on the similarly perforated insulation layer, Fig. 1, pg. 3, left column, lns. 64-67; thus, Examiner interprets the perforated electrode 36 to cover the surface of the similarly perforated insulation layer facing the liquid and does not occlude the perforations of the similarly perforated insulation layer);
wherein the pores of the electrically conductive layer and the non-compact or porous insulating layer align (the perforations of the perforated electrode 36 and the similarly perforated insulation layer, Fig. 1, pg. 3, left column, lns. 64-67; thus, Examiner interprets the perforations to align since the electrode 36 and the insulation layer are similarly perforated);
wherein the face of the non-compact or porous insulating layer opposite the electrically conductive layer is disposed on one side of the gas or vapor permeable membrane (the face of the similarly perforated insulation layer opposite the perforated electrode 36 is disposed on one side of the porous diaphragm 37, Fig. 1, pg. 3, left column, lns. 64-67); and
wherein the working electrode assembly is positioned over an opening in the house (the perforated electrode 36, the voltage source 50, the rheostat 51, the resistor 52, the milliammeter 53, the similarly perforated insulation layer, and the porous diaphragm 37 are positioned over an opening in the chamber 31, Fig. 1, pg. 3, left column, lns. 64-67, right column, lns. 1-19).
Marks-1 teaches the similarly perforated insulation layer that prevents chemical attack of the perforated electrode 36 (Fig. 1, pg. 3, left column, lns. 61-67). Marks-1 fails to teach wherein the insulating material comprising the non-compact or porous insulating layer is impermeable to analyte.
Marks-2 teaches a cell comprising a porous diaphragm 20, a perforated electrode 21, and a congruently perforated insulating layer 22 disposed between the perforated electrode 21 and the porous member 20 (Fig. 1, col. 4, lns. 49-58). Marks-2 teaches that the insulating layer 22 is impervious to liquid and can prevent corrosion of the electrode 21 (Fig. 1, col. 4, lns. 69-70 & 75, col. 5, lns. 1-2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the similarly perforated insulation layer of Marks-1 with a congruently perforated insulating layer impervious to liquid as taught by Marks-2 in order to yield the predictable result of a congruently perforated insulating layer that prevents attack and corrosion of the electrode (Marks-1, Fig. 1, pg. 3, left column, lns. 61-67, Marks-2, Fig. 1, col. 4, lns. 69-70 & 75, col. 5, lns. 1-2).
The limitation “for determination of free or combined chlorine in an aqueous sample” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Marks-1 teaches detecting chlorine in aqueous liquid based on the measured current (Figs. 1-3, pg. 2, left column, lines 75-76, pg. 4, right column, lines 67-75, pg. 5, left column, lines 1-8), so the system is capable of the recitation “for determination of free or combined chlorine in an aqueous sample.”
Regarding claims 2 and 12, Modified Marks-1 teaches wherein the electrically conductive layer and the non-compact or porous insulating layer is formed in a pattern selected from the group consisting of a circular pattern, an angular pattern, and a porous sheet (the perforated electrode 36 and the congruently perforated insulating layer, Marks-1, Fig. 1, pg. 3, left column, lns. 34-35, Marks-2, Fig. 1, col. 4, lns. 52-57, see modification supra; thus, the electrode and the insulating layer are porous due to the perforations).
Regarding claims 3 and 13, Modified Marks-1 teaches a support structure disposed with the housing and contacting an internal surface of the membrane (a vertical structure disposed directly above the top surface of the porous diaphragm 37, Fig. 1, see Image 1 below).

    PNG
    media_image1.png
    424
    399
    media_image1.png
    Greyscale

Image 1. Annotated version of Fig. 1 of Marks-1.
	Regarding claims 5 and 15, Modified Marks-1 teaches particulates (abrasive particles, pg. 3, left column, ln. 29).
The limitation “facilitate cleaning of the working electrode of the amperometric sensor” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Marks-1 teaches the abrasive particles are for cleaning at the electrode surface (pg. 3, left column, lns. 29-30), so the abrasive particles are capable of the recitation “facilitate cleaning of the working electrode of the amperometric sensor.”
Regarding claims 7 and 17, Modified Marks-1 teaches wherein the electrode is formed as a porous sheet in intimate contact with the membrane (the perforated electrode 36 is disposed against the porous diaphragm 37, Fig. 1, pg. 3, left column, lns. 34-36; thus, the electrode is porous due to the perforations; for the purpose of examination, Examiner interprets “the electrode” to be the previously recited working electrode).
Regarding claims 8 and 18, Modified Marks-1 teaches wherein the porous sheet covers an entire inner surface of the membrane (the perforated electrode 36 covers an entire inner surface of the porous diaphragm 37, Fig. 1, pg. 3, left column, lns. 34-36).
Regarding claims 9 and 19, Modified Marks-1 teaches wherein the amperometric sensor comprises a plurality of electrodes bathed in the inner fill solution (the reference electrode 70, the anode 41, and the perforated electrode 36 exposed to liquid, Fig. 1, pg. 3, left column, lns. 45-50, pg. 4, left column, lns. 35-55; for the purpose of examination, Examiner interprets “a plurality of electrodes” to include the previously recited reference electrode, auxiliary electrode, and working electrode).
Regarding claims 10 and 20, Modified Marks-1 teaches wherein the plurality of electrodes comprise a porous sheet and a patterned electrode (the reference electrode 70, the anode 41, and the perforated electrode 36, Fig. 1, pg. 3, left column, lns. 45-50, pg. 4, left column, lns. 35-55; thus, the reference electrode 70 and the anode 41 read on patterned electrode, and the perforated electrode 36 is porous due to the perforations).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Marks-1 in view of Marks-2 as applied to claims 1 and 11 above, and further in view of Connery et al. (US 4,076,596 A) (provided in Applicant’s IDS filed on December 18, 2020).
Regarding claims 4 and 14, Modified Marks-1 teaches the perforated electrode 36 which may comprise platinum (Fig. 1, pg. 3, left column, lns. 34-36, 68-70). Modified Marks-1 is silent with respect to the size of the electrode, and therefore fails to teach at least one microelectrode structure (for the purpose of examination, Examiner interprets the at least one microelectrode structure to include the previously recited working electrode).
Connery teaches an electrolytic cell for measuring the concentration of a species by depositing electrodes on an insulating substrate and covering the electrodes with electrolyte and a permeable membrane (abstract). Connery teaches platinum electrodes having a micron width (Figs. 3-4, col. 11, ln. 16).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the size of the perforated platinum electrode of Modified Marks-1 to be of micron size as taught by Connery in order to yield the predictable result of an electrode for measuring an analyte. Additionally, generally, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP § 2144.04(IV)(A).
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marks-1 in view of Marks-2 as applied to claims 1 and 11 above, and further in view of Kitzelmann (US 6,248,224).
Regarding claims 6 and 16, Modified Marks-1 teaches the chamber 31 containing liquid (Fig. 1, pg. 3, left column, lns. 20, 48-50). Modified Marks-1 is silent with respect to the volume of the chamber, and therefore fails to teach wherein the housing houses liters of inner fill solution.
Kitzelmann teaches an electrochemical sensor for an amperometric measuring operation (abstract). Kitzelmann teaches a three electrode sensor comprising a housing 44, the housing 44 being filled with approximately 0.5 ml of solution (Fig. 2, col. 7, lns. 66-67, col. 8, lns. 1-7).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the volume of the liquid in the chamber of Modified Marks-1 to be at least 0.5 ml as taught by Kitzelmann in order to yield the predictable result of amperometric measurement using three electrodes. Additionally, generally, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP § 2144.04(IV)(A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.T./Examiner, Art Unit 1794                                                                                                                                                                                                        
/MARIS R KESSEL/Primary Examiner, Art Unit 1699